DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 07/06/2022.
Claims 1, 8, and 15 are amended.
Claims 2, 9 and 16 are canceled.
Claims 1, 3-8, 10-15 and 17-20 are pending.
Claims 1, 3-8, 10-15 and 17-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. 
101
Applicant argues “the recited claim features are integrated into a practical application and/or operate in an unconventional manner to achieve an improvement in computer functionality”. Applicant further highlights ¶ 59 of the disclosure as proof of their argument. Unfortunately, the claims themselves recite receiving, sending and verifying information. Applicant’s newly added limitation again sends a result message. It is unclear from Applicant’s arguments and the proffered ¶ 59 how an improvement to a computing device or technology would be achieved by the claimed generic functions of a computing device. The subject matter rejection is retained. 
112
Due to Applicant’s amendments, prior 112 rejections are withdrawn.
103
Andrade discloses generating and sending, by the TEE of the blockchain node to a blockchain network, a proof of the verification result, wherein the proof of the verification result includes a verifiable claim signed by the TEE using a private key of the TEE of the blockchain node, and wherein the verifiable claim indicates that the decrypted user basic data has been matched with a set of predetermined rules by the TEE of the blockchain node (column 6, line 38-48, column 9, line 23-67, column 10, line 1-37, column 16, line 32-59, column 18, line 1-67).  
Andrade -  System 100 may be configured to extract the biometric data associated with the one or more individuals from the corresponding verification addresses. For example, the first biometric data associated with the first individual may be extracted from the first verification address. Extracting Information(e.g., biometric data) from a verification address may include decrypting information…. system 100 may be configured such that the biometric data matching the first biometric data and the private key matching the first private key may be used to sign the verification of the personal identity of the first individual... In some implementations, at least one dedicated node performs the signing of the verification of the personal identity of the first individual or user. A given dedicated node may include one or more of server(s) 102. The given dedicated node may be a public node or a private node configured for creating new blocks and/or for signing verification….  (column 9, line 23-67, column 10, line 1-11)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a (Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes

Analysis
In the instant case, claim 1 is directed to a method, claim 8 is directed to an article of manufacture and claim 15 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “receiving … request , … value.. a document… sending… the ID and… document… receiving …encrypted data…. decrypting the data…. verifying the data… sending the encrypted verification results… and generating and sending a proof….” The claim recites an abstract idea that is directed towards a mental process, in this case, a document is received, and sent, encrypted data is received, decrypted and verified and the result is sent. 

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does currently recite additional elements but these elements do not integrate the judicial exception into a practical application. 
In particular, the decrypting step is a mathematical equation and depending on the simplicity of the decryption can be a mental process, therefore the limitation is not an additional element that would integrate the abstract idea into a practical application. 
Furthermore, the first verification step appears to be remote to the scope of the claims and the broadly claimed verifying of the decrypted data could be the mental process of comparing information. Applicant’s limitations are the automation of the abstract idea. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of mental process as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer. 
The dependent claims recite further steps like the sending and receipt of information, ex see claims 2, 5, 6 and their similar dependent claims. Claims 3, and 4 and their similar dependent claims further describe the limitations of claim 1.  And claims 7 and 14 recite “invoking… a smart contract”. According to the disclosure (¶ 107), “A user can deploy and invoke a smart contract by using the EVM in Ethereum. In the deployment phase, the user can send a transaction for creating a smart contract to Ethereum… In the invoking phase, a user (which can be the same or different from the user deploying the smart contract) sends a transaction used to invoke a smart contract to the Ethereum network, where the from field of the transaction is an address of an external account corresponding to the user, the to field is a contract address of the smart contract that needs to be invoked, and the data field includes a method and a parameter for invoking the smart contract… After consensus is reached between the nodes by using the consensus mechanism, the smart contract invoked.”  The process of invoking a smart contract starts with the sending of transaction. The sending of information is an insignificant extra-solution activity. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. 
Additionally, from Applicant’s the disclosure there does not appear to be an encryption of the verification result using a public key of the service institution, even then the use of a key encode a message does not integrate the abstract idea into a practical application. The encryption/decryption of information are more geared towards security and the improvement of a process. “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” MPEP 2106.05(a) (II)
Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 3-7, 10-14 and 17-20 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andrade (US 10,484,178) (“Andrade”), and further in view of Law (WO 2020092351) (“Law”). 
Regarding claims 1, 8 and 15, Andrade discloses receiving, in a trusted execution environment (TEE) deployed on a blockchain node from a service institution, i) a data sharing request comprising a user identity (ID), and ii) a distributed digital identity (DID) of the service institution and a corresponding DID document, wherein the corresponding DID document comprises a key of the service institution; (column 5, line 64-67, column 6, line 1-3, 38-54, column 9, line 13-65, column 10, line 11-18, column 13, line 22-32, column 15, line 10-67, column 16, 11-59);
Andrade - The receiving verified documents component 108 may be configured to receive from a first entity, at a blockchain or trust utility, information related to one or more verified first documents. The verified first documents maybe those documents associated with a first user (individual)…. Receiving information request component 110 may be configured to receive from a second entity, at the blockchain or trust utility, a request for the information related to the verified documents associated with the first user. The second entity may include one or more of an institution, business, company, and/or other entities... One or more documents 206 may be encrypted using, for example, an entity key to provide unique access…. System 100 may be configured to receive one or more identifiers in connection with one or more requests to verify an identity of one or more individuals. For example, the first identifier may be received in connection with a request to verify an identity of the first individual. (column 5, line 64-67, column 6, line 1-3, 38-54, column 9, line 13-65, column 10, line 11-18)

sending, from the TEE to a service provider, the user ID and the corresponding DID document(column 6, line 49-67, column 9, line 13-65, column 10, line 11-38, column 14, line 1-17column 19, line 29-67);
Andrade - System 100 may be configured to receive one or more identifiers in connection with one or more requests to verify an identity of one or more individuals. For example, the first identifier may be received in connection with a request to verify an identity of the first individual… in some implementations, blockchain or trust utility 202 may receive from a second entity 208 a request for the information related to the verified documents 206 associated with the first user. . . blockchain or trust utility 202 may receive a decision (approval or denial) from the first user, regarding the request for the information related to the verified documents associated with the first user… The request is then sent by server 712 along path #4 to the user 750, with the “requester verification address” of company B, for approving company B's request for the user's ID proof document.  (column 9, line 13-65, column 10, line 11-38, column 19, line 29-64)

in response to that the information of the service institution in the corresponding DID document has been verified by the service provider(column 5, line 56-67, column 16, line 6-31), 
Andrade - Company A's computer system receiving Company B's request may check the IP address of the computer system from which the request was received to ensure that the checked IP address is on a list of authorized IP addresses in Company A's database (e.g., by verifying that the checked IP address is the same as an authorized IP address associated with Company B). (column 16, line 6-31)

receiving, in the TEE from the service provider, encrypted user basic data corresponding to the user identity (ID), wherein the encrypted user basic data is encrypted by the service provider(column 5, line 56-67, column 9, line 1-67, column 10, line 19-24, column 17, line 1-19, 53-67); 
Andrade - System 100 may be configured to receive one or more identifiers in connection with one or more requests to verify an identity of one or more individuals. For example, the first identifier may be received in connection with a request to verify an identity of the first individual… n some implementations, blockchain or trust utility 202 may receive from a second entity 208 a request for the information related to the verified documents 206 associated with the first user. One or more documents 206 may be encrypted using, for example, an entity key to provide unique access. (column 9, line 14-22, column 10, line 19-24)

decrypting, in the TEE, the encrypted user basic data(column 9, line 23-29, column 18, line 10-38; claim 7, 9); 
Andrade - System 100 may be configured to extract the biometric data associated with the one or more individuals from the corresponding verification addresses. For example, the first biometric data associated with the first individual may be extracted from the first verification address. Extracting Information(e.g., biometric data) from a verification address may include decrypting information.(column 9, line 23-29)

verifying, by the TEE, decrypted user basic data to obtain a verification result indicating whether the user ID is verified(column 9, line 58-65, column 10, line 48-67, column 18, line 10-38)
Andrade - According to some implementations, system 100 may be configured such that, responsive to receiving the request to verify the identity of the first individual, a prompt may be provided to the first individual for biometric data matching the first biometric data and a private key matching the first private key. (column 9, line 58-65)

sending, from the TEE to the service institution, the verification result; and (column 10, line 25-37, column 16, line 32-59, column 18, line 1-67).  
Andrade -  system 100 may give (grant) or deny access to the first user. If the request for the information is approved by the first user, access may be given by blockchain or trust utility 202 for second entity 208 to obtain access to the information. (column 10, line 25-37)

generating and sending, by the TEE of the blockchain node to a blockchain network, a proof of the verification result, wherein the proof of the verification result includes a verifiable claim signed by the TEE using a private key of the TEE of the blockchain node, and wherein the verifiable claim indicates that the decrypted user basic data has been matched with a set of predetermined rules by the TEE of the blockchain node (column 6, line 38-48, column 9, line 23-67, column 10, line 1-37, column 16, line 32-59, column 18, line 1-67).  
Andrade -  System 100 may be configured to extract the biometric data associated with the one or more individuals from the corresponding verification addresses. For example, the first biometric data associated with the first individual may be extracted from the first verification address. Extracting Information(e.g., biometric data) from a verification address may include decrypting information…. system 100 may be configured such that the biometric data matching the first biometric data and the private key matching the first private key may be used to sign the verification of the personal identity of the first individual... In some implementations, at least one dedicated node performs the signing of the verification of the personal identity of the first individual or user. A given dedicated node may include one or more of server(s) 102. The given dedicated node may be a public node or a private node configured for creating new blocks and/or for signing verification….  (column 9, line 23-67, column 10, line 1-11)

Andrade does not disclose wherein the corresponding DID document comprises a public key of the service institution; in response to that the public key of the service institution in the corresponding DID document has been verified by the service provider; wherein the user ID comprises a digest value obtained based on calculating a hash value of a) one or more pieces of information of a user and b) a salt value generated based on a predetermined rule.

Law teaches wherein the corresponding DID document comprises a public key of the service institution; in response to that the public key of the service institution in the corresponding DID document has been verified by the service provider,  (¶ 44, 120, 122, 125-127, 132)
Law - The verification system assembles the KYC results into a document, and the verification system embeds the public key1 into the document. It then signs the document using the verification system’s private key …This digitally signed authentication payload is sent to the verification system in operation 214 that verifies the signature with the public key retrieved from the blockchain (operation 215) and writes the results to the blockchain (or sidechain) as necessary.. (¶ 44, 120)

wherein the user ID comprises a digest value obtained based on calculating a hash value of a) one or more pieces of information of a user and b) a salt value generated based on a predetermined rule, (¶ 44, 51, 80, 114-122, 125-127, 132; claim 13)
Claim Interpretation – According to the disclosure (¶ 35), “ a digest value obtained by hash(name+certificate type+certificate number) is used as a user ID, where “+” can represent sequential concatenation of characters beforehand and afterward. KYC in anti-money laundering generally has a relatively high requirement for data security. To further strengthen data security protection, a salting operation can also be performed in hash calculation, for example, hash(name+certificate type+certificate number+salt), where salt is a value generated based on a predetermined rule.”
Law - for a first type of data (e.g. name), a first KYC provider is used to verify the given data that forms part of the Pll. For a second type of data (e.g. address), a second KYC provider is used to verify the given data that forms part of the PI I. For a third type of data (e.g. date of birth), a third KYC provider is used to verify the given data that forms part of the Pll… The verification system assembles the KYC results into a document, and the verification system embeds the public key1 into the document. It then signs the document using the verification system’s private key (block 614).….  generating an intermediary output that is a combination of the user information and a random number, and then applying a hash or another function to the intermediary output..  (¶ 119; claim 13)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Andrade and Law in order to provide strong user authentication using a decentralized computing system (Law; ¶ 2-4).
Regarding claims 3, 10 and 17, Andrade discloses wherein the user ID comprises an account registered by a user at the service provider or assigned to the user by the service provider in response to an operation initiated by the user at the service provider (column 4, line 23-35, column 7, line 7-67, column 8, line 57-67, column 1, line 1-10).  
Regarding claims 4, 11 and 18, Andrade discloses wherein a data sharing request is sent from the service institution to the service provider by using the TEE (column 6, line 49-67, column 18, line 1-67, column 19, line 1-28).  
Regarding claims 5, 12 and 19, Andrade discloses receiving, by the TEE from the service institution, the data sharing request by invoking a smart contract; and sending, from the TEE to the service provider, the data sharing request (column 3, line 66-67, column 4, line 1-22, 55-67, column 6, line 49-67, column 10, line 1-18, column 20, line 1-67).  
Regarding claims 6, 13 and 20, Andrade discloses deploying, at the TEE, a smart contract; receiving, from the service institution at the TEE, an invoking request by using the smart contract, wherein the invoking request triggers the TEE to send the data sharing request; and in response to receiving the invoking request, sending, from the TEE to the service provider, the data sharing request (column 6, line 49-67, column 13, line 22-42, column 17, line 1-26).  
Regarding claims 7 and 14, Andrade discloses wherein obtaining the encrypted user basic data corresponding to the user ID comprises: receiving, by the TEE deployed on the blockchain node, a transaction initiated by the service provider; and in response to receiving the transaction, invoking, by the TEE deployed on the blockchain node, a smart contract deployed in the TEE, wherein parameters in the transaction comprise the user ID and the encrypted user basic data (column 9, line 1-67, column 10, line 1-18, column 13, line 22-42, column 17, line 1-26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al., (US 2021/0036856) teaches access requests and access tokens generated in associating with an identifier, a variable value and a salt..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685